Claimant has appealed from a decree of the Surrogate’s Court of Madison County disallowing his claim against the estate of decedent. The claim was for board and lodging from January, 1942, to April, 1945, amounting to $1,680. Decedent was the uncle of claimant. The executor of decedent’s will rejected the claim and thereafter its validity was tried before the Surrogate who disallowed it. The evidence sustains the Surrogate’s decree. Decree unanimously affirmed, without costs. Present — Hill, P. J., Heffernan, Brewster, Foster and Deyo, JJ.